Title: From John Quincy Adams to Thomas Boylston Adams, 5 December 1817
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N. 5My Dear Brother
					Washington 5th. December 1817
				
				Yours of the 24th. ulto. with the draft on the Branch Bank for 3000 Dollars in received.—Messrs: Payne and Co wrote me lately mentioning the opinion of our friend Mr. Jos: Stall Senior, that there would be no dividend upon the Canal Shares next January.—I immediately answered them that if that was now their own opinion, I wished them to suspend further purchases on my account.—I say the same to you.—If there is no dividend, I am confident the shares will fall be down.—perhaps lower than $300 and I am will to wait and see if there will be any prospect of a dividend next year.—Such egregious miscalculations in the Report of the Committee made last April shakes all faith and Confidence in their expectations of the future.I should have begun by acknowledging the receipt of your Letter of 18th. ulto N 3. with the Letter and recommendation of Col Vinson which I have laid before the President.—Mr Armstrong may keep his land and build upon it if he pleases.Mr Cruft has sent me a stock of groceries amounting to 159 Dollars for the payment of which I have referred him to you—At the close of the year, I pray you to send me a statement of the account between us.Yours affectionately
				
					
				
				
			